 208DECISIONSOF NATIONALLABOR RELATIONS BOARDHancor,Inc.andMilton D. Ward.Case 8-CA-1784223 January 1986DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 30 August 1985 Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in oppositionto the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Hancor,Inc.,Findlay, Ohio, its officers, agents, successors,and assigns, shall take the action set forth in theOrder.'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWdll Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsSteven D.Wilson,Esq.,for theGeneral Counsel.Donald F.Woodcockand WilliamL. S. Ross, Esqs.,ofCleveland, Ohio, for theRespondent.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge. Thisproceeding was litigated before me at Findlay, Ohio, on7 and 8 May 1985 pursuant to charges timely filed andserved and complaint issued on 29 November 1984. Thecomplaint alleges thatMiltonWard and Merle Shankwere discharged because they engaged in protected con-certed activities, and in order to discourage employeesfrom engaging in protected concerted activities. Hancor,Inc. (Respondent) contends that Ward and Shank weredischarged for lawful reasons.Upon the entire record' and my observations of thewitnesses' demeanor as they testified before me, and afterconsidering the able posttrial briefs submitted by counselfor the parties, I make the followingFINDINGS AND CONCLUSIONSI.JURISDICTIONRespondent is a manufacturer of plastic drain tubingwith an office and place of business at Findlay, Ohio.Respondent annually sells and ships products, goods, andmaterials valued in excess of $50,000 directly from itsFindlay, Ohio facility to points outside the State of Ohio,and is, and has been at all times material to this case, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the National Labor RelationsAct.II.THE ALLEGED UNFAIR LABOR PRACTICESHancor has 14, facilities, including the one at Findlay,Ohio, in the United States. Its corporate offices are locat-ed at Findlay, Ohio. In 1983 it underwent a change inmanagement with Fred Kremer becoming its president,Frits van der Klooster its vice president in charge ofmanufacturing, and Wayne Gulley the vice president ofsalesand marketing. Commencing in early 1984,2 atKremer's direction, Respondent implemented a participa-tivemanagement (quality circle) program at its facilitieswhich involved, inter alia, securing volunteers fromamong its employees to meet with management andwork cooperatively to solve existing problems or anythatmight arise affecting Respondent's operations andthe employees.Respondent had 11 full-time drivers when it com-menced its quality circle program. Of these, five ownedtheir own tractors, leased them to the Company, anddrove them as employees. Ward and Shank were two ofthe five. The remaining drivers drove trucks leased fromother sources. Respondent solicited the participation ofthe drivers in its quality circle program by memorandumof 30 March directed to all Findlay drivers and reading,in pertinent part, as follows:In order to address the issues that are presentlyunresolved, we would like to invite our volunteersfrom the drivers to become part of a problem solv-ing team.If you are interested in collectively resolving theissues to be identified and willing to volunteer yourtime and efforts, please sign up on the list posted inthe drivers' room or call Larry Dunson [plant man-ager].The intent is that we work together, list, priori-tise and search for a solution to the problems andconcerns we together have.Six drivers volunteered. Jerry Voss, Dave Lauck, MerleShank, and Milton Ward became regular participants inthe quality circle meetings. Jerry Fletcher and WilmerReese were alternates. Fletcher credibly testified that hehad talked to other drivers about having someone to rep-'Errors in the transcripthave been noted and corrected2All dates hereafter are 1984 unless otherwise indicated278 NLRB No. 30 HANCOR, INC.resent them at these meetings, that they picked ShankandWard, and that he asked Shank and Ward to soserve.According to Shank's uncontroverted testimony,driver John Starr asked him and Ward to be a memberof the drivers' group at the meetings. Ward credibly tes-tified that he and Shank were asked by drivers to attend.There were three quality circle meetings attended byWard and Shank: 10 April, 9 May, and 23 July. The 10April meeting was primarily devoted to identifying issuesto be discussed at future meetings. The issues so identi-fiedwere zone pay, loading sequence, height, per diem,splits,returns,mileage splits, down time, yard use ofover-the-road tractors, trailermaintenance, customercomplaints, paperwork, legal operation, casual drivers,dispatching procedure, and drivers manual. All theseissues,with the possible exception of customer com-plaints,were clearly related to the wages, hours, orworking conditions of the drivers. The four drivers at-tended the next meeting on 9 May. West Virginia zonepay was the main topic of discussion. Ward said little,but Shank and Lauck were in strong disagreement witheach other over a proposed change in that zone pay.Shank ultimately agreed with the proposal, which healone had adamantly opposed at the meeting, after dis-cussing it with other drivers outside the meeting. Inas-much as one of those who so persuaded him was Ward, IconcludeWard did not oppose the change. The thirdquality circle meeting on 23 July was mainly concernedwith a discussion of dispatch procedures. Voss stronglydisagreedwith the position taken by Shank and Wardbecause he felt it favored owner drivers over the otherdrivers. It does not appear that either Shank or Wardwas any more heated in their remarks than was Voss.Shank and Ward had been involved in driver meetingswith management regarding matters of importance todrivers prior to the quality circlemeetings.At an all-driver meeting with Kremer, van der Klooster, and PlantManager Larry Dunson in November 1983, Kremer pro-posed that Findlay drivers agree to a pay concession in-volving the takeover of pipe hauling to Minnesota. Here,as in other instances, there was disagreement betweenthe regular drivers and owner drivers. Voss, Lauck, andPaugh favored the proposal.Ward, Shank, Starr, andFletcher spoke against it. Shank argued that it would befoolish for drivers to accept the proposal because itwould be a first step in reducing pay across the board.At a followup meeting of the drivers with Galvin, whowas then the office manager and supervised the drivers,and Dunson on 19 December 1983, Ward stated that al-though he opposed taking the Minnesota haul he wouldutilizehis seniority to take the work if it in fact washauled by Findlay drivers. On 18 January van der Kloos-ter, Personnel Director Hauzie, Dunson, and Galvin metwith the drivers and discussed per diem pay. Ward wasnot present. Shank opposed Respondent's request formotel receipts, and proposed that Respondent give thedrivers a flat rate per diem amount to be spent by thedrivers at their own discretion. Hauzie testified that thegeneral attitude of the drivers was that they wantedmore money, and management should just go away.David Hartranft, the Company's directorof materialsuntil February 1985, was the official responsible for ne-209gotiating the tractor leases with the owner-drivers. Hedid not take part in the quality circle meetings but didmeet with owner driverson mattersof particular con-cern to them. At one such meeting in July-there was adiscussion of driver costs.Ward disputed the Company'sfigures.At another July meeting, Shank objected that theamount of per diem proffered was not enough and "if wehad to, we may have to get outside help." Hartranft re-plied that the Company could give no more becausethere was no more to give.In addition to their participation in quality circle andalldriver and owner-driver meetings, Shank and Wardhave for several years taken an active role in presentingemployee concerns to Respondent, primarily the officemanager who directly supervised the drivers. These situ-ations arose from informal gatherings,usually by chance,of employees wherein pay and other employment-relatedcomplaints were aired. At the request of concerned driv-ers,Shank and/or Ward, occasionally accompanied byLauck or Starr, would report the complaints aired byparticular employees or the drivers in general to theofficemanager.There is no evidence either Ward or Shank had everbeen warned or disciplined in any way for their state-ments or conduct during any of their various groupmeetings with management representatives or their pres-entation of employee concerns to their supervisors.On 18 July there was a management meeting attendedbyKremer,vanderKlooster,Hauzie,Hartranft,Dunson,and Brunswick.Aftersome discussion it wasdecided to do away with the owner-driver system atFindlay for economic reasons. The affected drivers werethen discussed, and it was tentatively decided to termi-nate Shank and Ward completely rather than retain themas regular drivers. The same group met again on 25 Julyand agreed to terminate the leases of all owner driversand the employment of Merle Shank and Milton Ward.There is no contention the economically motivatedchange in driver operations was an unfair labor practice,and I find it was not. The argument advanced is that theselection of Shank and Ward for termination, while con-verting the other three owner drivers to regular driversoperating equipment leased from other companies, wasretaliation for their protected concerted activities and aneffort to discourage similar activity among the remainingdrivers.The participants in the 18 and 25 July meetingvariously testified regarding theirreasonsfor recom-mending or concurring in the termination of Shank andWard. This testimony is set forth below in substancewhere possible and substantially verbatim where suchrecitation is helpful to an understanding of the evidence.A. Frederick Kremer Jr.All five of the people, had been with Hancor fora period of time. It was- obvious from the informa-tionwe had that the kinds of money they weremaking was considerably in excess of what the av-erage employee/driver would be making. And ourconcern was the obvious one; that what would theirreaction be with the elimination of those favorableagreements with them. 210DECISIONSOF NATIONALLABOR RELATIONS BOARD[I]tbecame clear that there was great concernabout Merle Shank and Milt Ward in terms of theirability to make that transition and become produc-tive, constructive Hancor employees.I had my own perceptions . . . that Milt andMerle tended to be negative; that no matter how wetried, it was impossible to get a positive-kind of re-action from them. I won't say that they ever said tome, directly, "I don't believe you," but it was clearthat in the meetings, where numbers were presentedby others in the organization, that they disagreedwith the numbers. And it's pretty difficult to have apositive-kind of discussion when there's just abso-lute disagreement and no basis for it; that is, therewas no explanation as to why the numbers werewrong.And . . . in responseto asking themto providetheir own numbers, or to review the numbers thathad been put on the board or passed out, there waslack of response. So, you can't have a positive-kindof discussion in that situation.Their performance was discussed; in particular,the comment which had been heard from one ofour sales people, from a customer, who commentedthat, in specific,Merle Shank had made a negativecomment about Hancor,as being a reasonable placeto work.Q. Did you have any personal relationships withthese individuals that caused you to have an opinionof any kind?A. Yes, to the extent that I observed them inmeetings.What stood out with Milt and Merle is that, inaddition to speaking out, it was generally negative.... There's generally a consensus that, "Hey,were trying to improve"; whereas, the commentsgenerally from Milt and Merle were of the negativekind.The decision was reached to terminate both ofthose gentlemen.The reason was that it was our considered opin-ion that, under the circumstances of our experiencewith them over the past year and a half and the in-creasing negative approach to the company, thattherewas no way that they were going to turnaround having been divested of a very profitableleasing situation.There was no way they weregoing to turn around and all of a sudden becomegood Hancor employees.We concluded that, in interest of the business, interms of our customers and the rest of our people,that we couldn't continue employment.B. Frits R. A. van der Klooster-on directexamination[At the18 July meeting] . . .the fact was broughtout that if we would terminate lease contracts, thatwe would have five individuals. . .that would seea livelihood, or atleasta very significant additionalincome disappear. And discussed, among all of us,the fact whether these people, individually or col-lectively,could stand that, and would be goodHancor employees.We discussed all five owner/operators. And, inthe end, concluded that especially two . . . wouldnot be able to do without the additional incomewithout severe repercussions as to their attitude.Since their attitude in the past . . . had been verynegative, itwas felt that this would be an extraburden on top of that already negative attitude thatthey would not be able to overcome.I think Fred Kremer, at that time, stopped themeeting. And then we asked some questions, specifi-cally around the fact . . . that we have these twoowner/operators that continually say that manage-ment has given them a bad deal.Merle Shank and Milt Ward, specifically.[Kremer] askedwhether any of the peoplepresent there could recall any time that Hancorhad, indeed . . . as was continually alleged by theseindividuals, giv[en] the owner/operators a bad deal.[W]e felt that, as a group, that, indeed, we hadnot only not given reason for these allegations, buthad gone the extra step in safeguarding that theywould not have thatas a reason.I,at that meeting, then, proposed that we would,indeed,terminate.. . all five owner/operator con-tracts. I further proposed that we . . . terminateMerle Shank and Milt Ward because we felt thatthey could not overcome some kind of a drastic cut.Itwas everybody's individual, in turn, recom-mendation that we would sever . . . the contracts.And, in addition, that we would terminate MerleShank and Milt Ward....We went around. And, in turn, people of-fered theirreasons asto why they felt that displayin the past of non-cooperation with management, ofvery negative attitudes. And there were specific ex-amplesbrought out at that time by individuals, andwe went through those.I recall, from myself, the November '83 meetingon Minnesotaruns where there was a general, verynegative attitude from both Milt and Merle abouttaking . . . the hauling of a large diameter pipe toMinnesota, which had been given to outside trucktransportation firms.They felt that . . . one of the solutions that wewere discussing there that was just the beginning ofthe end. You were given one finger now, and thatwould be the beginning of the end, is one of thestatementsthat I recall.That was by Merle Shank.I remember...the January meeting that on perdiemswhere we came was to try to find out ulti- HANCOR,INC.211mate ways of paying per diems,and get input back,that we were flat out told...,just keep paying theway it is. And we will,at that moment,decide our-selves as to how to apply that money.I took that directly as meaning that I'll take themoney and put it in my pocket, and I'llsleep overthe wheel,rather than as the DOT requires to beaway from the cab for a period of time.Q. Again,to whom do you attribute that-A. Merle Shank.Iwas present at two quality circle participa-tive management meetings,one in April,and one inMay, where we tried to follow the structure of thequality circle program that we had learned about inJanuary.I felt that,during these meetings, Milt and Merletried to circumvent the meeting format severaltines.And were,in general,not willing to come upwith-or look at different solutions.When therewere opposing views,they would hold dogmatic totheir point,without trying to see the other sideand/or offer new solutions that were different.Then we had. . .the second quality circle par-ticipative management meeting in May, and . . . theone and only' agenda item on that -was West Virgin-ia and zone pay for extraordinary runs,runswithmore mileage than what zone pay would indicate.[A]lthough all four drivers present at that timewere, again,vocal and had comments.I,again, re-member very distinctly Merle Shank at the timetalking about,you know,having just a negativeeffect and a holding out for his own point .. .wanting to only look at his side, and not go, as wehad tried to discuss during these quality circle meet-ings,try to look at ultimate waysof solving theproblems.I then recall a meeting that I was present thatwas July 7. That was a meeting that was held at myrequest.We had this in subsequence to the DOT in-spection, we had called an all hands driver meeting,inwhich we had asked Ryder's safety manager tocome in and explain about logging requirements, etcetera.I remember both Milt and Merle, during thatmeeting,to be very unattentive, to the point ofbeing downright rude to the speaker,not paying at-tention.And, in general,-not believing what wassaid,or not participating.It's those things that I have personal recollectionof. I then, during that meeting,recall items such aslate '83.We had a special report writtenbyone ofour salesmen that came into the office,and thatspoke directly to situation where Merle Shank hadmade a delivery.And the customer had asked .. ."Boy, Hancor is a good company to work for, is itnot?"Merle'sdirect comments to that customer, al-though I' do not recall the exact wording, were suf-ficiently negative that the customer remarked aboutitto the,salesman upon the salesman's subsequentvisit.I had-directed,at the time, that Denny Galvin dotalk to Merle Shank about it.That conversation tothat effect, according to Denny Galvin,did takeplace.And Denny tells me that Merle neither denied itor, you know,he had recollection of that going on.And there were other things,likeRick Bruns-wick's,you know,I get-I, at the time,for a periodof about two and a half years,had either directdealings or indirect dealings with old drivers, andhad, through supervisory comments,etcetera, ingeneral, formed an opinion. And indirect commentshad, in general,formed an opinion that particularthese two people,Merle Shank and Milt Ward werevery distrustful,and stated so much to my face, ofmanagement.Not only present management, pastmanagement,any management that had been there.And I wondered,you know,whether they wouldever find anybody in management that they couldtrust.They continuously,throughout that period oftime,when exhibits were offered, would questionthe exhibits,would totally not accept figures thatwere proffered.As a matter of fact, but when askedto produce their own figures on various items,would not come forward with those-would notcome forward-was different.So, in general,I had a very negative-impressionof those two,and felt, personally,and that was saidby all of the others in that group in July 18, feltthat they could not overcome the added burden ofhaving the contracts cancelled.And we decided, then,to . . . get back together... on July 25.I,myself,during that time,did a lot of soul-searching about the fact of whether if we could ordid not continue these individuals,maintain that po-sition. I took into account the fact that for the lastyear and a half our sales and shipments from, espe-cially,the south plant, not only corporate overall,but especially the south plant,had very drasticallyreduced.And that Dunson and myself, as well as BobHauzie had been talk for the last half year about thefact that there were too many full-time drivers look-ing to us for full-time employment.And that weneeded to reduce drivers.And I felt why not these two, as opposed to-wehad other full-time longer senior drivers that wereon the payroll,but at the bottom of the list. Whytake the bottom ones when[we] have, obviously,two individuals that we're going to give an extraburden to,that they probably will not be able toovercome.We had a meeting on July 25, ...and we decid-ed to go ahead, as had been tentatively decided onJuly 18th.Q.What, specifically, was the reason for the ter-mination of Mr.Ward and Shank? 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. It was the consensus and my personal opinionthat they could not overcome the additional nega-tive input to themselves of having the leases termi-nated.And, therefore ... .On cross-examinationQ. You testified that, in July '84,a meeting washeld with the drivers to discuss matters pertainingto logs. And thismeeting wasconducted by repre-sentative of Ryder, correct?A. A Ryder representative was present.Q. Okay. And what, specifically, did Milt Wardand Merle Shank do at that meeting that led you tostate, asyou did on direct, that they were unatten-tive, and rude, and the rest of the things that youused to describe their conduct there?A. I happened to be sitting at the front end of theroom, looking at the drivers sideways. And I wasable to observe. all drivers.BothMilt and Merle were not looking at theslides beingshown.Were, in general-never madeeye contact with the speaker.In general,I recallthat there was just a very non-attentive, non-will-ingness tolearn from the meeting attitude.Q. They were the only two that you perceived asnot paying attention?A. Yeah. I had lookedat all individuals . . . . Ingeneral,everybody paid attention.Q. Did either Mr. Ward or Mr. Shank say any-thing during this meeting?A. I recall them both being very quiet, and notasking for any questions.Q.Turning,now, the incident where MerleShank said something derogatory about Hancor to acustomerthatwas reported back to Hancor man-agement.Do you recall what customer it was?A. I do not. We-I do not.Q. Okay. Do you know what point in time this,allegedly, happened?A. Uh-huh. Late '83.Q.Do you recall what Shank was alleged tohave said?A. Not verbatim, no.Q. Okay. On August the 6th, when you were ex-plaining toWard and Shank the reason for their ter-mination,one of the things you said to them-oneof the reasons you gave them was that they had ad-vised others not to believestatementspresented tothem by Hancormanagement,right? Is that one ofthe things you said to them?A. I believe that that is true, yes.Q. Okay. Was that just your opinion, or was that... your perception? Or was it also the perceptionof the others who had been involved in this deci-sion?A. That was not only-that was not my percep-tion.That was from input from other people thatperception was there.Q. Then what, specifically, did you, at least, haveinmind when you said to them that they had ad-vised others not to believe -statements presented tothem by management?A. What did I have specifically in mind?Q. Right. You made your statement. I want toknow what you had in mind.,A. I offered that as part of the reasons that werebrought up for their termination because-youknow, as a background to their termination.Q. You didn't have any specific instance, otherthan that, in mind then?A. Nor at this moment can I recall any, nor do Iknow whether, at that time, I had any specific in-stances. I was not questioned on that at the time.[Q.]There was some discussion at [the 18 July]meeting about Mr. Ward and Mr. Shank's reactionto the owner/operatorleasesbeing cancelled, cor-rect?A. Yes.Q. And there was some discussion as to how thatmight affect their future actions as employees ifthey were retained, correct?A. Correct.Q.And therewas alsosome discussion abouthow their future-how their reaction might impacton the other drivers, correct?A. I don't recall that I made that, no.Q. You don't recall that being discussed at thatmeeting?A. I don't recall that I said that that was dis-cussed, nor do I recall that that was discussed.C. Robert G. Hauzie-on direct examinationTwo people, in particularly, kept stemming up byall of those people, or their names kept coming upby all of those people present that they felt thatthey just couldn't accept the cancellation of thoseagreements.Those two people were Milt Ward and MerleShank.Itwasa consensusof the group that this cancel-lation to them would be one more straw because ofpast statements by them for distrust of management,never favoring management's opinions, never look-ing at any proposals that management had made inthe favorable way.At the dismissal of the meeting, it was recom-mended that the two individuals, Milt and Merle,should possibly be terminated, and the other threeindividuals, it was felt, could accept the terminationof theleases andcould continue on and exemplifythe type of employee that Hancor would like,working in the field, and in particular, meeting itscustomers.Our drivers have direct contact with the custom-er,and if you don't have a team player, it couldcreate some poor relationships and also cost youbusiness,which we, at that time, just could notafford to do. We could not afford to lose business.Iwas asked to make recommendation re-garding their termination, would I recommend that HANCOR, INC.they be terminated. I told them that from the infor-mation that had been passed on to me from thatmeeting or that I had received at the meeting, I, atthat point, certainly felt that these two individualsdid not exemplify or had not exemplified in the pastwhat we determined to be as a good employee, andthat, perhaps, termination should be in order.1.On cross-examinationQ. I believe you testified just now that there hadbeen notes made to the file about problems-to thepersonnel files of Mr. Ward and Mr. Shank in thepast about problems, right?A. Yes.Q. Now, were these in reference to this attitudeproblem he had, or was it on other topics?A. I want to say other topics. It all centers backaround to attitude.Q. Okay. I have here what was provided pursu-ant to a subpoena I issued for all personnel files.This is identified, to me, as personnel file of MiltWard. . . . I wonder if you could review that,show me in that file where there's anything alongthe lines you've mentioned, some note about atti-tude problem, or something of that nature?THE WITNESS: The only thingI could find was aauto liability accident claim on Mr. Ward. That wasit,other than another note to file, that was it.Q. (By Mr. Wilson) was that actually the claim offactor discussed in the decision to terminate Mr.Ward.A. No, sir.Q. Okay. ' I'm going to present with another per-sonnel file.This is the one of Merle Shank. Iwonder if you might go through there and, as youdid with Mr. Ward, showme examplesof write-ups,and like that you stated reflected the attitude prob-lem that he had?A. The first document I have, dated March 16th,19'83,isamemo,interoffice correspondence, toMerle Shank from Dennis Galvin. It's a file copywhereby discussion was presented to Mr. Shank onhisperformance. In fact, one paragraph statingHancor will not tolerate this kind of performance inthe future.JUDGE WOLFE: What did he do?THE WITNESS: It says, It is apparent that you didforget the special verbal instructions, but you alsofailed to observe the obvious written instructionsand arrival time of 8:00 o'clock a.m. that was onyour delivery ticket.Apparently, he did not arrive at the customer's atthe time he was supposed to arrive at.It says, "Let this serve as a written warning tomake youaware that any similarpoor performanceon your part will result in suspension without paydisqualification and/or termination."3-21-83, MerleShank signed it.213Q. By Mr. Wilson: Was that incident discussed inthe decision you made to terminate him?A. No.JUDGE WOLFE:. . . Mr. Hauzie, you picked outsome stuff from Mr., Shank's file. You've just gonethrough it, right?THE WITNESS: Yes, sir.JUDGE WOLFE: Was any of that material specifi-cally referred to while you were making the deci-sion-while the decision was being made, the dis-cussionwas being had to terminateMr. Shank,okay?-THE WITNESS: loo, Sir.JUDGE WOLFE: Now, is there any of those inthere that are apart from mechanical performance,failure to get some place on a date,unlessyou con-strue that as being an attitude thing. Just what inthere do you find that relates to his bad attitude, ifanything?THE WITNESS: There's a memo oran interofficecorrespondence,again excuseme, from DennisGalvin to Merle, dated October 11th, `83, wherebyMerle was throwing his personal trash and garbageinto the plant disposal unit. He had been warnedabout it before, continued to do it.Q. (By Mr. Wilson) Mr. Hauzie, I believe anotherfactor was mentioned by you that was involved inthe decision to terminate Shank and Ward. Was thefact that you perceived that their relations with cus-tomers would deteriorate if their owner operatorleaseswere cancelled,yet I believe you also testi-fied earlier that the attitude problem that led totheir termination existed for quite some time, cor-rect?A. (Nodding head.)Q. Had you had any customer complaints previ-ously, with regard to Ward and Shank.A. I was not aware of any.Q. Okay. Did you see any when you were re-viewing these two personnel files?A., I believe there was some in there, yes. In fact,the complaint about the customer not getting hisproduct on time.Q. Are suchcomplaints memorialized in a per-sonnel file?A. Yes.2.RedirectexaminationQ. Over the period of time prior to the termina-tion of Mr. Ward and Mr. Shank, had any of thesupervisors talked to you, concerning their attitude?A. Yes, sir.Q. And what had you been told by supervisors[of]Mr. Ward and Mr. Shank, concerning their atti-tude?A. Most recently, or going back?Q. That which was in your mind in July of 1983,when you were asked your opinion. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Okay. In the incidents related to me by Mr.Brunswick, which I had spoken to earlier, incidentsrelated to me by Mr. Hartranft, which I had spokento earlier, and also some incidents that he had whiletrying to deal with them as the owner/operatorsunder the owner/operatorslease agreements, inci-dents related to me by Mr. Fritz van der Kloosterand his workings with the people, and meeting withthem, and trying to talk with them, or explain, orbring up different problems or presentations tothem, or in conducting the meetings.Q. Did anybody generate any specific memoran-da concerning each of these incidents of bad atti-tude?A. No, sir.Q. Is it typical that people would generate somememoranda concerning an incident involving badattitude?A. Not typical. It may get to the point whereenough is enough, and then it is put down, or some-thing is done about it.Q. But it's not standard practice.A. No, sir.Q.Did you, in fact, generate any memorandaconcerning the incident that you participated in, inwhich you've described as evidence of bad attitude?A. No, sir.Q.Was that in your mind in July of 1984, whenthismatter was fully discussed?A. Yes, sir.Hauzie prepared minutes of the 18 July meeting inwhich he related the following with respect to the dis-cussion of Shank and Ward:A situationarises,however, in terminating theowner-operator contracts. Two of the employees,specificallyMerle Shank and Milt Ward, have con-tinually been very outspoken in the pastconcerningthe Company's treatment of the owner-operator, orat least their perceived notions on how the Compa-ny is treating the owner-operators.After several minutes ofdiscussion,Fred Kramerasked each of those present' if at any time theycould recall or if they could find in past recordsany time Hancor actually did perhaps "screw ourdrivers."After discussion on complaints that hadbeen raised by the drivers, it was verified that wecould not really account for any such instances. Itwas the consensus of the group that the entire prob-lem came down to an attitude problem on the partofMerle Shank and Milt Ward-that they weretwo individuals who were not willing to accept orbelieve any statements made by the Company withregard to operating efficiencies or costs of oper-ation.After some discussionitwas agreedthat we mustterminate the owner-operator contracts strictly frompoint of pure economics.In reviewingpast historysituations,itwas alsofurther agreed that the two in-dividuals, being Merle Shank and Milt Ward, wouldnot accept this discontinuance of the owner-opera-tor contracts very well. Past involvement withthese two individuals shows a continuous "poison-ing of-the well" effect by their attitudes,statementsthey have made, and also open statements of dis-trust and not believing in management or any pres-entation that management brings forth.With regard to the fact that -our drivers have anextensive amount of exposure to our customers andalso employees within our own Findlay facility, aswell as outside the Findlay facility, we cannotafford to risk a situation which could- cause thesetwo individuals' attitudes to kindle an air of distrustand disfavor toward the Company. At this point intime, there was no one at the meeting who had anyreason to believe or suspect that Milt and Merle'sactionswould change in the future. It was also astrong feeling that the remaining three owner-oper-atorswent along with the actions of Merle andMilt, both from a point of trying to "keep thepeace" and also from the fact that-'they sometimestoo had some advantages to gain from Merle andMilt's actions. Consensus was that terminations forthese two individuals would coincide with the ter-minationof the owner-operator contracts.D. Larry E. DunsonDunson related that he recommended the terminationof Shank and Ward because he felt both were selfish,self-serving individualswho mistrustedmanagement;whose attitude toward management would further dete-riorate because the leases were being cancelled; and,thisdeteriorationwould affect their relationship with man-agement.He conceded that he knew of no customercomplaints about Shank or Ward. When asked if part ofhis concern about the reaction of Shank and, Ward to thelease cancellationwas a belief they might lead otherdrivers to, adopt similar attitudes, he responded that hethought negative attitudes toward any situation, if one isexposed to it long enough, can erode the people aroundone.As evidence of their behavior, Dunson pointed to theopposition of Shank and Ward in late 1983,to Kremer'sproposal that Findlay drivers haul pipe toMinnesota;Shank's exception to the proposal, made at the 18 Janu-ary meeting of drivers that motel receipts be required forper diem reimbursement; Shank's outspoken behavior atthe 9 May quality circle meeting during a discussion ofzone pay; and Ward's opposition to the dispatch proce-dures at the quality circle meeting of 25 July.Dunson also recounted an incident in June, after anaudit by a Department of Transportation (DOT) inspec-tor,wherein the inspector determined that Shank had de-liberately falsified his logbook because a toll, ticket Shankhad turned in indicated he was driving when his logshowed he was not. Dunson spoke to Shank about this,but Shank refused to believe it was, an official DOTaudit.E. David L. HartranftHartranft testified that he wasin favor ofterminatingShank and Ward becausethey- distrusted the figures hepresented to the group of owner-drivers during lease ne- HANCOR,INC.215gotiations.He further asserted that no other driver did,specificallydenying that Jerry Fletcher voiced anydoubt of his numbers.In this connection,although Fletcher was not specifi-cally asked and did not speak specifically about _ Har-tranft's figures,he credibly testified that he, as well asShank and Ward,voiced disbelief of the figures on costspresented by the company at meetings with owner-driv-ers.F. Ricky P. BrunswickBrunswick,who came to Findlay as office manager on1June,avers that while Brunswick was still at Respond-ent'sNew York facility, Shank made a delivery thereand said something which led Brunswick to believeShank had little confidence in Hancor management.Brunswick does not recall what Shank said.Brunswick credibly testified that after the DOT in-spector,on 8 June, pointed out the conflict of Shank'stoll ticket with his log, he called Shank,advised him ofthe violation,and told him that Brunswick needed tospeak with him about it when Shank returned from histrip the following Monday. On Monday,Brunswick wasadvised by the dispatcher that Shank had said when hecame in that he had no time to talk to Brunswick.Bruns-wick then arranged Shank's assignment to accommodatea meeting on Tuesday.At this meeting,Shank refused toaccept that there had been a bona fide DOT inspectionand demanded to see the report on an official letterhead.Brunswick said he could see it when Brunswick receivedit.Shank said they were making too big a deal out of thematter and abruptly walked out of the office.Shank andWard testified and Brunswick agreed that there was amock DOT inspection to be conducted during that time-frame. Brunswick states, and I credit him, that Shank didnotmention the mock inspection but just refused toaccept the DOT inspection as bona fide.Shank concedesthat Brunswick told him the inspection was genuine, butsays he just did not believe him. This incident, in myview,reflects insubordination,regardless of what Shankhad been told about the possibility of a mock inspection.The mere fact Shank had been told of this possibilityprovides no valid reason for him to flatly reject Bruns-wick's information.There was no ascertainable reasonfor Shank to believe Brunswick was not truthful or wastrying in some way to entrap or mislead him, and Shankwas most certainly not warranted,inwalking out of themeeting,without permission,before its conclusion.The per diem policy changed after the DOT inspec-tion.Ward did not understand all the changes and cameto Brunswick for explanation.When Brunswick told himthat the logbooks and toll tickets were kept for 6months, Ward asked what would happen if he turned tolltickets in 6 months late. This is all Brunswick relied onin stating a conclusion that this evidenced'to him a mis-trust of management,thatWard was looking for loop-holes in thesystem,and that Ward was thinking of turn-ing toll tickets in 6 months late. Brunswick concedes hewas not aware of any problem with Ward turning in sup-porting documents in a timely fashion.According to Brunswick,he recommended terminatingShank and Ward at the 18 July management meeting,based on past history and dealings with them,their con-tinued distrust of management,theirnever believingwhat management said,and because he seemed to feelthat they were trying to get"the almighty dollar."I notethat Brunswick only arrived at Findlay on 1 June and re-lates only one experience(the one with Shank concern-ing the DOT) that furnishes any reasonable basis for hisconclusions and his testimony,with the single exceptionnoted with Shank. This testimony is entitled to littleweight because it largely consists of speculative conclu-sions without rational basis in objective fact.G. Termination DayAs decided on 23 July, the leases of all owner-driverswere canceled on 6 August.On that date,Shank andWard were called into a meeting with Kremer,van derKlooster,Hauzie,and Dunson.They were first advisedthatowner-driver contractswere being discontinued.Both were asked to sign an acknowledgement that theyhad received notification of the discontinuance.Neitherdid.They were then informed by van der Klooster thattheir employment was terminated.Shank asked why theywere terminated.Van der Klooster told them they didnot trust management,advised others not to believe man-agements'statements,and had been insubordinate anddisrespectful of management.Shank requested the rea-sons be put in writing,and van der Klooster respondedthatwould be done and forwarded to them.Kremer,after an expression by Shank that he was disappointed inhim, replied that he was also disappointed because ShankandWard did not trust management and had not re-sponded positively to it.According to Shank and Ward,Kremer remarked that they appeared to be the leaders,and if he got rid of them,the other drivers would fall inline.Kremer denies making such a statement. The otherspresent did not recall it.Hauzie,Kremer and van der Klooster proceeded fromtheirmeeting with Shank and Ward to another roomwhere they met with Hartranft,Brunswick,and the re-maining three owner-drivers who had already been ad-vised and signed an acknowledgement of notice of thelease cancellations.The minutes' of this meeting, pre-pared by Hauzie and acknowledged by Kremer to be ac-curate recite and I find that Kremer told the three em-ployees that he supported termination of Shank andWard, and:[E]xplained to the three individuals that he mostcertainlywelcomed any constructive criticism ofthe way in which he or any other member of man-agement managed the Hancor operations.However,he said he did expect the criticism to be just that-constructive. He cannot and would not tolerate anycriticism of Hancor'smanagement,management'sdecisions or management's facts and figures as pre-sented if the criticism was directed in a manner thatwould defame or cause situations of distrust and dis-respect for Hancor'smanagement.He explained tothe three individuals what his position was withregard to such actions and informed them he hadexpressed these same words to both Milt and Merle. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe explained it was his opinion Milt and Merle con-trolled the drivers group for their own best inter-ests.Kremer's statementto the three that he believed ShankandWard controlled the drivers' group, together withthe 18 July minutes reflecting that management had "astrong feeling that the remaining three owner-operatorswent along with the actions of Merle and Milt," per-suade me that Kremer and others in Respondent's man-agement did consider Shank and Ward to be the leadersamong the drivers, and that this was one of the reasonsfor terminating them. I consider it quite likely, given thisperception by management, that Kremer did tell ShankandWard he so considered them and their absencewould render the remaining drivers 'more amenable toRespondent's desires. Accordingly, Shank and Ward arecredited that Kremer so told them.Subsequent to their termination, Shank and Ward wereforwarded identical letters from Hauzie on behalf ofHancor, Inc. stating as follows:Per your request.Iam reducingtowriting theexact reason for your termination. Reason for sepa-ration of employment from Hancor is as follows:Unsatisfactory job performance.If you have any questions,pleasedo not hesitateto contact me.They were also sent letters of reference from Dunson,on behalf of Hancor, Inc., stating their driver experienceand concluding that each is "a very capable individualwith skill levels that fully qualify him for the work de-scribed above."The applicable standard in cases of this nature hasbeen set down by the Board in the following terms:In general,to find an employee's activity to be"concerted," we shall require that it be engaged inwith or on the authority of other employees, andnot solely by and on behalf of the employee him-self.Once the activity is found to be concerted, an8(a)(1) violationwill be found if, in addition, theemployer knew of the concerted nature of the em-ployees' activity, the concerted activity was pro-tected by the Act, and the adverse employmentaction atissue(e.g.,discharge)was motivated bythe employee's protected concerted activity.3The Board noted, however, that its general definitionof concerted activity was by no means exhaustive, andthat the fate of a particular case depended on the facts ofthat case. Both parties ackowledged the foregoing guide-lines set forth by the Board but, as might be expected,came to different conclusions with respect to whetherthe evidence in this case warrants the finding of anunfair labor practice. I am persuaded, for the reasons setforth below, that the General Counsel has proven a vio-lation of Section 8(a)(1) of the Act by a preponderanceof the credible evidence.3Meyers Industries,268 NLRB 493, 497 (1984)Shank and Ward were solicited by fellow drivers tovolunteer as participants in the quality circlemeetings.This, combined with the fact that Shank, Ward, Voss,and Lauck reported what transpired at the meetings tothe'drivers and solicited their suggestions on what mat-ters to raise at the meetings, is more than sufficient evi-dence to establish that Shank and Ward, as well as Vossand Lauck, were acting as representatives of the driverswhen they attended the meetings. The four were certain-ly acting "with" each other as driver delegates, eventhough they may have differed at times, and they wereclearly acting "on the authority" of other employees.The very fact that Respondent solicited, by a memo to"All Findlay Drivers," members of the drivers' group toparticipate in "collectively resolving the issues" illus-trates that Respondent was seeking representatives ofgroup interests. In short, the drivers participating in thequality circle meetings were engaged in concerted activi-ty, and Respondent knew that to be the case. Moreover,that activity was protected because the issues the drivers'representatives discussed in these meetings were relatedto wages, hours, and working conditions of all the driv-ers.Although Shank's expressed reasons at the November1983 meeting betweenmanagementand drivers for op-posing the assumption of the Minnesota haul may or maynot have been identical to those held by other driversopposing it, the fact he was acting with at least Wardand at least two other drivers in opposing the Respond-ent's proposal is sufficient to establish concerted activityplainly obvious to Respondent's officialsin attendance atthe meeting and clearly protected because the proposalamounted to a, request for a pay concession potentiallyaffecting the earnings of all drivers. Furthermore,Shank's argument can reasonably be construed as anappeal to the other drivers in attendance to join him inopposing the proposal. Appeals to others to join in con-certed activity for their mutual aid and protection withrespect to a matter of common concern are themselvesprotected concerted activity, for, as the United StatesCourt of Appeals for the Fourth Circuit, in enforcing aBoard order, has observed, "The activityof a single em-ployee in enlisting the support of his fellow employeesfor their mutual aid and protection is as much `concertedactivity' as is ordinary group activity. The one seldomexistswithout the other."4Shank's ,proposal to management during the drivers'meeting of 18 January, that Respondent should pay a flatrate per diem to be spent at the individual driver's dis-cretion, reflected the driver's expressed position, as testi-fied to by Hauzie, that Respondent should just give themmore money and go away. Accordingly, I concludeShank was engaging in concerted activity with other em-ployees of 'dike mind at the meeting, and that activity wasprotected because it concerned the rate of per diem pay,a working condition applicable to all drivers.During Hartranft's meetings with the owner-drivers onmatters of common concern to, them, Ward and Shank4Owens-Corning Fibreglas Corp. v.NLRB,407 F 2d 1357, 1365 (4thCir 1969), enfg 172 NLRB 148 (1968) HANCOR, INC.217variously questioned the Company's calculations and op-posed various of its proposals. That they were engagedin activity withandon behalf of other owner-drivers isillustrated by Shank's comment, when - he advised Har-tranft during a July meeting, that the per diem profferedthe drivers was not enough and "if we had to, we mayhave to get outside help," and by Ward's dispute of Re-spondent's figures of drivers' costs at another July meet-ing during a discussion of such costs with owner drivers.The record shows that Ward and/or Shank had for sev-eral years been selected by drivers on both an individualand group basis to represent,them on matters of individ-ual concern, and had been selected as their representa-tives to quality circle meetings on matters of commonconcern to these drivers. Similarly, it was made clear toRespondent during the HartranftmeetingsthatWard andShank were themselves acting together.Kremer's statement to Shank and Ward that they ap-peared to be the leaders, and their termination wouldcause the other drivers to fall in line; the 18 July minutesof Respondent reflecting "a strong feeling that the re-maining three owner-operators went along with the ac-tions of Merle and Milt"; and Kremer's 6 August state-ment to the other three, as recorded in minutes he deemsaccurate, that "it was his opinion Milt and Merle con-trolled the drivers group for their own best interests" allconfirm what other record evidence shows to be thecase,which is that Respondent'smanagement knew orbelieved that the conduct of Shank and Ward was indeedsupported by other drivers. Thus, as far as managementwas concerned, Shank and Ward were acting both witheach other and with the support of the other three driv-erswhen it contested Respondent's proposals affectingall five.The foregoing is more than ample to establish thatShank and Ward were, and Respondent believed theywere, engaged in concerted activity. Much of that activi-ty was protected because it was on behalf of or in,oppo-sition to propositions affecting the drivers' wages, hours,and working conditions. The statements of Kremer, toWard and Shank on their termination, and to the otherson the reasons therefore, together with the above excerptfrom Respondent's 18 July minutes, further establish thatthis protected concerted activity, as well as, a desire toforestall any further such activity, were the real reasonsfor the termination of the two. Accordingly, I concludethat the General Counsel has established a strong primafacie case that the terminations were motivated by theirprotected concerted activities.Respondent's defense that Shank and Ward displayedsuch uncooperative and divisive attitudes that their ter-minations were warranted cannot prevail because someof the events on which it relies will not stand up underclose scrutiny, and most of the other conduct relied onhas been shown above to be protected concerted activi-ty.As examples of the former, the citation of customercomplaints, the fear of future bad relations with custom-ers, and the fear that Shank and Ward' could not over-come the negative'impact of the lease terminations arenot supported by any reasonable modicum of probativeevidence, but rely on unsubstantiated hearsay and specu-lation.As another example, Brunswick's broad conclu-sion that Ward's simple question about the disposition oftoll tickets turned in late evidences a mistrust of manage-ment and a plan by Ward to circumvent the per diemsystem is so farfetched that it requires no comment otherthan a note that :Brunswick's concession that he wasaware of no problem with Ward not timely submittingsupporting documents indicates he was tailoring his testi-mony to support Respondent's defense. Likewise, vander Klooster's pointing to what he perceived as inatten-tion by Shank and Ward duringa meetingon 7 July,,wherein the employees were addressed on DOT require-ments-by a guest speaker, is pure makeweight. It is inter-esting to note that in this instance van der Klooster com-plains Shank and Ward did not participate, in contrast tohis overall complaint that they usually participated tooforcefully.His observation that what he saw persuadedhim the two did not believe what was said is clearly aconclusion based on nothing objective, and betrays aneagerness to portray Shank and Ward in a bad,light forthe most trivial of reasons. In at least one instance, thetestimony of Hartranft that no one but Shank and Wardcontested his figures, there is evidence to the contrary,which I have credited.Respondent does not question that the actual workperformance of both. men was satisfactory, and there isno showing of any deterioration of that performance.Notwithstanding the claim of bad attitude for manyyears, Respondent had never reprimanded or disciplinedShank and Ward, employees of 15 and 12 years respec-tively, for such conduct, and there is no persuasive evi-dence their attitude or conduct had recently undergoneany significant changes for the worse or that their atti-tude had particularly bothered management in the past. Iagreewith Respondent that during the meeting withBrunswick, about 12 June, Shank's conduct was unwar-ranted and insubordinate, but he was neither reprimand-ed nor disciplined for this conduct and it was not reliedon as the major reason for Shank's termination.What has happened here is that management has nowdetermined that opposition to its plans and proposals byemployees evidences a noncooperative attitude thatcannot be tolerated and warrants termination of the em-,ployee.This might be all right, however draconian, ifthe employees involved are not engaged in protected ac-tivity,but that is not the case here. Management sawthat Shank and Ward were leaders among the driverswho would vigorously, and even obstinately, opposemanagement efforts they perceived not to be in the bestinterests of the drivers. Of course they were also self-in-terested, but the fact is they were, as Respondent be-lieved, speaking on behalf not only of themselves but asrepresentativesof the other drivers on matters ofcommon interests. Respondent was upset by the refusalof the two to agree with its, proposals and their propensi-ty to view with, suspicion and even -mistrust its figures. Iknow of no requirement in the law that employees eitheragreewith or believe their employer's representations orunfailingly display an attitudewhich their employersdeem acceptable when they engage in concerted activityfor mutual aid or protection. If it were otherwise, an em-ployer could effectively write protected concerted activi- 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDty out of the Act by simply stifling such activity-withoppressive rules of conduct. Nothing that Shank and/orWard did when one or both were engaged in protectedactivity rises to the level of unacceptable conduct whileengaged in that endeavor. When Respondent points totheir conduct or attitude while engaged in protected con-certed activityas reasonsfor theirtermination,Respond-ent admits such activity was a reason they were termi-nated. I have found that the General Counsel has setforth a strong prima facie case. I further find that Re-spondent has failed to rebut the prima facie case. TheGeneral Counsel has, therefore, proved by a preponder-ance of the credible evidence that Shank and Ward wereterminated in violation of Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondent Hancor, Inc. is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.By terminating Merle Shank and Milton Ward be-cause they had engaged in concerted activity protectedby the Act, and because it wished to discourage otheremployees from engaging in such activities, Respondentviolated Section 8(a)(1) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed5ORDERThe Respondent, Hancor, Inc., Findlay, Ohio, its offi-cers,agents, successors,and assigns, shall1.Cease and desist from(a)Terminating the employment of employees becausethey haveengaged inconcerted activities protectedunder Section 7 of the National Labor Relations Act, orin order to discourage other employees from engaging insuch activities.(b) In any like or relatedmanner interferingwith, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Merle Shank and Milton D. Ward immediateand full reinstatement to the positions as truckdrivers or,if those jobs no longer exist, to substantially equivalentpositionswithout prejudice to their seniority or otherrights and privileges previously enjoyed, and make themwhole for any loss ofearnings sustainedas a result ofRespondent's unlawful conduct, the backpay and interestthereon to be computed in the manner prescribed in F.W. WoolworthCo., 90 NLRB 289 (1950), andFloridaSteel Corp.,231 NLRB 651 (1977).6(b) Remove from its files any reference to the termina-tions of Merle Shank and Milton D. Ward of 6 August1984, and notify them' in writing that this has been done5 If no exceptionsare filed as provided by Sec 102.46 of the Board'sRules andRegulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of theRules,be adopted by theBoard and allobjectionsto themshall bedeemedwaived forallpur-poses6 See generallyIsis Plumbing Co,138 NLRB 716 (1962)and that evidence or their unlawful terminations will notbe used as a basis for future personnel actions againstthem.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Findlay, Ohio office and facilities copiesof the attached notice marked "Appendix."7 Copies ofthe notice, on forms provided by the Regional Directorfor Region 8, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.7 If this Order is enforced by a judgment of a UnitedStates court ofappeals, thewords in thenotice reading"Posted by Order of the Nation-al LaborRelations Board" shall read"PostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT terminate you because you have en-gaged in activities protected in Section 7 of the NationalLabor Relations Act, or in order to discourage you fromengaging in such activities.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer employees Merle Shank and Milton D.Ward immediate and full reinstatement to truckdriverpositions or, if those positions no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges previously enjoyed,and WE WILL make them whole for any loss of earningsthey may have suffered due to the discrimination prac-ticed against them, with interest.WE WILL remove from our files any reference to theterminationof Merle Shank and Milton D. Ward on 6August 1984, and notify them in writing that this hasbeen done and that evidence of their unlawful termina- HANCOR, INC.ticnwill not be used as a basis for future personnel ac-tions against them.219HANCOR, INC.